Name: 84/523/EEC: Commission Decision of 18 October 1984 amending for the third time Decision 84/10/EEC concerning certain measures of protection against classical swine fever relating to fresh pigmeat
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1984-11-07

 Avis juridique important|31984D052384/523/EEC: Commission Decision of 18 October 1984 amending for the third time Decision 84/10/EEC concerning certain measures of protection against classical swine fever relating to fresh pigmeat Official Journal L 290 , 07/11/1984 P. 0031 - 0032*****COMMISSION DECISION of 18 October 1984 amending for the third time Decision 84/10/EEC concerning certain measures of protection against classical swine fever relating to fresh pigmeat (84/523/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (1), as last amended by Directive 84/336/EEC (2), and in particular Article 8 thereof, Whereas, following the epizootic of classical swine fever which occurred successively in different parts of the territory of the Community, the Council adopted on 10 January 1984, Decision 84/10/EEC (3) concerning certain protective measures against classical swine fever as regards fresh pigmeat; Whereas amendments as to the extent of the area to which measures are applied in intra-Community trade in fresh meat have since then been required, in the light of the disease's evolution; Whereas the restrictions should no longer apply in the case of Italy, given the favourable developments there with regard to the disease; Whereas, moreover, the extent of the territory to which the measures are applicable should be altered, in the light of the evolution of the disease; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 84/10/EEC is hereby amended as follows: 1. The form of wording specified in Article 2 is replaced by the following: 'meat conforming to Decision 84/10/EEC concerning classical swine fever, as last amended by Commission Decision 84/522/EEC of 18 October 1984'. 2. The Annex is replaced by the Annex to this Decision. Article 2 The Member States shall amend the measures they apply to trade so that they comply with this Decision. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 18 October 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 24. (2) OJ No L 177, 4. 7. 1984, p. 22. (3) OJ No L 11, 14. 1. 1984, p. 33. ANNEX 1.2 // THE FEDERAL REPUBLIC OF GERMANY: // The region of Muenster, the parts of the territory of the region of Weser-Ems made up of the following 'Kreise': Emsland, Cloppenburg, Osnabrueck-Stadt, Osnabrueck-Land and Vechta: in the region of Duesseldorf the 'Kreis' Wesel: in the region of Arnsberg the 'Kreis' Soest: in the rest of the territory the area within a radius of 2 kilometres around all outbreaks of classical swine fever. // THE KINGDOM OF THE NETHERLANDS: // The area within a radius of 2 kilometres around all outbreaks of classical swine fever.